Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                  Case No. ________________

 PABLO ANTONIO VAZQUEZ, and other                  )
 similarly situated individuals,                   )
                                                   )
                  Plaintiff(s),                    )
                                                   )
 v.                                                )
                                                   )
 UMBERTOS OF HALLANDALE, INC.                      )
 d/b/a UMBERTO’S RESTAURANT &                      )
 PIZZERIA; PIZZA MANIAC, INC. d/b/a                )
 Umberto’s of Pompano; and JOSEPH                  )
 CORTEO,                                           )
                                                   )
                 Defendants.

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs PABLO ANTONIO VAZQUEZ (“Plaintiff”) and other similarly situated

 individuals sue defendants UMBERTOS OF HALLANDALE, INC. d/b/a UMBERTO'S

 RESTAURANT & PIZZERIA; PIZZA MANIAC, INC. d/b/a Umberto’s of Pompano; and

 JOSEPH CORTEO (collectively, “Defendants”) and allege:

                                        JURISDICTION

        1.     This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                             VENUE

        2.     Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                                                                                1
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 8



         3.      UMBERTOS OF HALLANDALE, INC. d/b/a UMBERTO'S RESTAURANT &

 PIZZERIA and PIZZA MANIAC, INC. d/b/a Umberto’s of Pompano (collectively, the

 “Corporate Defendants”) and JOSEPH CORTEO (the “Individual Defendant”), are Florida

 companies and a Florida resident, respectively, having their main place of business in Broward

 County, Florida, where Plaintiff worked for Defendants, and at all times material hereto were

 and are engaged in interstate commerce. The Individual Defendant, upon information and belief,

 resides in Broward County, Florida.

         4.      The Corporate Defendants share common ownership, common management,

 centralized control of labor relations, and common offices and interrelated operations. The

 Corporate Defendants are an integrated enterprise. Alternatively, each company is an enterprise

 under the Act. Plaintiff worked for both Corporate Defendants simultaneously.

         5.      Corporate Defendants share employees or interchange employees; work in the

 direct interest of one another; and their employees are in the common control of both companies.

 The Corporate Defendants are joint employers. Alternatively, each company is an enterprise

 under the Act. Plaintiff worked for both Corporate Defendants simultaneously.

                   COUNT I: WAGE AND HOUR VIOLATION BY
         UMBERTOS OF HALLANDALE, INC. d/b/a UMBERTO’S RESTAURANT &
               PIZZERIA and BY PIZZA MANIAC, INC. (OVERTIME)

         6.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-5

 above as if set out in full herein.

         7.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendants unpaid overtime compensation, as well as an additional amount as

 liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. §

 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1)



                                                                                                   2
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 3 of 8



 states, “No employer shall employ any of his employees . . . for a work week longer than 40

 hours unless such employee receives compensation for his employment in excess of the hours

 above-specified at a rate not less than one and a half times the regular rate at which he is

 employed.”

        8.       Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendants were and, at all times pertinent to this Complaint, are

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

 Defendants operate as organizations which sell and/or market their services and/or goods to

 customers from throughout the United States and also provide their services for goods sold and

 transported from across state lines of other states, and the Corporate Defendants obtain and

 solicit funds from non-Florida sources, accept funds from non-Florida sources, use telephonic

 transmissions going over state lines to do their business, transmit funds outside the State of

 Florida, and otherwise regularly engage in interstate commerce, particularly with respect to their

 employees. Upon information and belief, the annual gross revenue of the Corporate Defendants

 was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

 similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

 requirements.

        9.       By reason of the foregoing, the Corporate Defendants are and were, during all

 times hereafter mentioned, enterprises engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

 Plaintiff and those similarly situated was and/or is engaged in interstate commerce for the

 Corporate Defendants. The Corporate Defendants’ business activities involve those to which the

 Act applies. The Corporate Defendants are restaurants and, through their business activity, affect



                                                                                                 3
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 8



 interstate commerce. The Plaintiff’s work for the Corporate Defendants likewise affects

 interstate commerce. Plaintiff was employed by the Corporate Defendants as a Cook for the

 Corporate Defendants’ business.

         10.     While employed by the Corporate Defendants, Plaintiff worked approximately an

 average of approximately 68 hours per week without being compensated at the rate of not less

 than one- and one-half times the regular rate at which he was employed. Plaintiff was employed

 as a Cook performing the same or similar duties as that of those other similarly situated cooks

 whom Plaintiff observed working in excess of 40 hours per week without overtime

 compensation.

         11.     Plaintiff worked for the Corporate Defendants from approximately 01/15/2003 to

 08/11/2019. In total, Plaintiff worked approximately 152 compensable weeks under the Act, or

 152 compensable weeks if we count 3 years back from the filing of the instant action.

         12.     The Corporate Defendant paid Plaintiff on average approximately $1,000 per

 week.

         13.     However, the Corporate Defendant did not properly compensate Plaintiff for

 hours that Plaintiff worked in excess of 40 per week.

         14.     Plaintiff seeks to recover unpaid overtime wages accumulated from the date of

 hire and/or from 3 (three) years back from the date of the filing of this Complaint.

         15.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

 the time of the filing of this Complaint, Plaintiff’s good faith estimate of his unpaid overtime

 wages is as follows:

                                         CACULATION
 START DATE FOR
 COMPENSABLE WEEKS                                                9/10/2016
 END DATE FOR                                                     8/11/2019

                                                                                                4
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 8



 COMPENSABLE WEEKS
 TOTAL COMPENSABLE
 WEEKS                                                         152.1428571


 WEEKLY PAY                               $                    1,000.00
 HOURS WORKED                                                               68
 HOURLY RATE                              $                        14.71
 OVERTIME RATE                            $                         7.355
 OVERTIME HOURS                                                             28
 OVERTIME (ACTUAL
 DAMAGES)                                 $                   31,332.298
 OVERTIME (LIQUIDATED
 DAMAGES)                                 $                   31,332.298
 TOTAL DAMAGES (exclusive of
 fees and costs)                          $                   62,664.596


        16.     At all times material hereto, the Corporate Defendants failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

 similarly situated performed services and worked in excess of the maximum hours provided by

 the Act but no provision was made by the Corporate Defendants to properly pay them at the rate

 of time and one half for all hours worked in excess of forty hours (40) per workweek as provided

 in the Act. The additional persons who may become Plaintiffs in this action are weekly-paid

 employees and/or former employees of the Corporate Defendants who are and who were subject

 to the unlawful payroll practices and procedures of the Corporate Defendants and were not paid

 time and one half of their regular rate of pay for all overtime hours worked in excess of forty.

        17.     The Corporate Defendants knew and/or showed reckless disregard of the

 provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and

 those similarly situated these overtime wages since the commencement of Plaintiff’s and those

 similarly situated employees’ employment with the Corporate Defendants as set forth above, and

 Plaintiff and those similarly situated are entitled to recover double damages. The Corporate

                                                                                                    5
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 6 of 8



 Defendants never posted any notice, as required by Federal Law, to inform employees of their

 federal rights to overtime and minimum wage payments.

          18.      The Corporate Defendants willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with

 the Corporate Defendants as set forth above.

          19.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendants on the basis of the Corporate Defendants’ willful violations of the Fair

                Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                           JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.

                           COUNT II: WAGE AND HOUR VIOLATION BY
                                JOSEPH CORTEO (OVERTIME)




                                                                                                    6
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 7 of 8



         20.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

 above as if set out in full herein.

         21.     At the times mentioned, the Individual Defendant was, and is now, the owner and

 or office of the Corporate Defendants. The Individual Defendant was an employer of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that this defendant acted directly or indirectly in the interests of the Corporate Defendants in

 relation to the employees of the Corporate Defendants, including Plaintiff and others similarly

 situated. The Individual Defendant had operational control of the Corporate Defendants, was

 involved in the day-to-day functions of the Corporate Defendants, provided Plaintiff with his

 work schedule, and is jointly liable for Plaintiff’s damages.

         22.     The Individual Defendant is and was at all times relevant a person in control of

 the Corporate Defendants’ financial affairs and can cause the Corporate Defendants to

 compensate (or not to compensate) its employees in accordance with the Act.

         23.     The Individual Defendant willfully and intentionally caused Plaintiff not to

 receive overtime compensation as required by the laws of the United States as set forth above

 and remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s

 employment with the Corporate Defendants as set forth above.

         24.     Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:




                                                                                                  7
Case 0:19-cv-62281-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 8 of 8



          A. Enter judgment for Plaintiff and others similarly situated and against the Individual

             Defendant on the basis of the Defendants’ willful violations of the Fair Labor

             Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                          JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

 right.

 Dated: 09/13/2019.

                                                       Respectfully submitted,

                                                       By:__/s/ R. Martin Saenz
                                                       R. Martin Saenz, Esquire
                                                       Fla. Bar No.: 0640166
                                                       Email: msaenz@saenzanderson.com

                                                       SAENZ & ANDERSON, PLLC
                                                       20900 NE 30th Avenue, Ste. 800
                                                       Aventura, Florida 33180
                                                       Telephone: (305) 503-5131
                                                       Facsimile: (888) 270-5549




                                                                                                  8
